        Case 1:17-cv-00431-AT Document 401 Filed 07/26/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ATLANTIC RECORDING                  )
CORPORATION, et al.,                )
                                    )
     Plaintiffs,                    )
                                    )               Case No.:
v.                                  )
                                    )               1:17-cv-0431-AT
SPINRILLA, LLC, et al.,             )
                                    )
     Defendants.                    )
____________________________________)

            CONSENT MOTION TO EXTEND TIME
        FOR DEFENDANTS TO FILE THEIR REPLY BRIEF
IN FURTHER SUPPORT OF MOTION FOR CERTIFICATION (DKT 395)

      With Plaintiffs’ consent, Defendants respectfully request the Court extend the

time for Defendants to file a reply brief in further support of their Motion for

Certification (Dkt. 395) for seven (7) days.

      Defendants filed their Motion for Certification (Dkt. 395) on December 12,

2020. On December 15, 2020, Plaintiffs filed a Consent Motion to Stay Briefing on

the Motion for Certification pending the outcome of the mediation among the

parties. (Dkt. 397). The Parties filed a Joint Status Report (Dkt. 398) on June 14,

2021 reporting that the mediation did not result in the resolution of the lawsuit and

set forth a proposed discovery plan. The Court entered a Scheduling Order on June

24, 2021 reopening the case and setting the deadline for Plaintiffs to oppose the
           Case 1:17-cv-00431-AT Document 401 Filed 07/26/21 Page 2 of 5




Motion for Certification as July 16, 2021. (Scheduling Order, Dkt 399). The

Plaintiffs timely filed their opposition on July 16, 2021. (Dkt. 400).

      Pursuant to this Court’s Local Rules, Defendants Reply Brief is due fourteen

(14) days from the filing of Plaintiffs’ Opposition Brief. (L.R. 7.1(C)). Thus,

Defendants’ Reply Brief is currently due on July 30, 2021. With Plaintiff’s consent,

Defendant requests an extension to file its Reply Brief through and including August

6, 2021.

      The requested extension of time will not cause any significant delay in the

case since the extension is relatively short.

      Therefore, with Plaintiffs’ Consent, Defendants respectfully request the Court

extend the time for Defendants to file their Reply Brief in Further Support of Motion

for Certification for seven (7) days, through and including August 6, 2021.

      Respectfully submitted this 26th day of July, 2021.

 LILENFELD PC

 /s/ Robin L. Gentry
 David M. Lilenfeld
 Georgia Bar No. 452399
 Robin L. Gentry
 Georgia Bar No. 289899
 Kennington R. Groff
 Georgia Bar No. 782901

 3379 Peachtree Road, N.E., Suite 980
 Atlanta, Georgia 30326
 (404) 201-2520 – telephone
 David@Lilenfeld.com
                                          -2-
       Case 1:17-cv-00431-AT Document 401 Filed 07/26/21 Page 3 of 5




Robin@Lilenfeld.com
Kg@Lilenfeld.com

Attorneys for Defendants




                                   -3-
        Case 1:17-cv-00431-AT Document 401 Filed 07/26/21 Page 4 of 5




         CERTIFICATE OF COUNSEL REGARDING FONT SIZE

      I, David M. Lilenfeld, an attorney, hereby certify that the foregoing has been

prepared with a font size and point selection (Times New Roman, 14 pt.) which is

approved by the Court pursuant to Local Rules 5.1(C) and 7.1(D).



                                              /s/ Robin L. Gentry
                                              Robin L. Gentry




                                        -4-
        Case 1:17-cv-00431-AT Document 401 Filed 07/26/21 Page 5 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ATLANTIC RECORDING                  )
CORPORATION, et al.,                )
                                    )
     Plaintiffs,                    )
                                    )                Case No.:
v.                                  )
                                    )                1:17-cv-0431-AT
SPINRILLA, LLC, et al.,             )
                                    )
     Defendants.                    )
____________________________________)

                          CERTIFICATE OF SERVICE

      The foregoing CONSENT MOTION TO EXTEND TIME was filed using the

Court’s CM/ECF system, which automatically and contemporaneously sends

electronic notification and a service copy of this filing to counsel of record:

James A. Lamberth, Esq.                              Previn Warren, Esq.
james.lamberth@troutmansansanders.com                pwarren@jenner.com

Andy Bart
abart@jenner.com

July 26, 2021

/s/ Robin L. Gentry
Robin L. Gentry




                                         -5-
